Name: Commission Regulation (EC) No 349/2002 of 25 February 2002 amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  plant product;  agricultural policy;  international trade
 Date Published: nan

 Avis juridique important|32002R0349Commission Regulation (EC) No 349/2002 of 25 February 2002 amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community Official Journal L 055 , 26/02/2002 P. 0017 - 0019Commission Regulation (EC) No 349/2002of 25 February 2002amending Regulation (EC) No 896/2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 896/2001(3), as last amended by Regulation (EC) No 2351/2001(4), lays down detailed rules for implementing Regulation (EEC) No 404/93, to apply from 1 July 2001, with a view to the management of the tariff import quotas provided for in Article 18(1) of the latter Regulation.(2) Article 18(1) of Regulation (EEC) No 404/93, as amended by Regulation (EC) No 2587/2001, amends the tariff import quotas from 1 January 2002. In particular it reduces tariff quota C by 100000 tonnes and reserves access to it for products originating in the ACP countries. As a result of those amendments, it should be borne in mind that the structures of the trade in products originating in the ACP countries feature greater integration of the various commercial operations, which are carried out to a large extent by traditional operators as defined in Article 3(1) of Regulation (EC) No 896/2001. In order to ensure the continuity of import flows and at the same time to allocate non-traditional operators a share of tariff quota C that enables them to continue their activities in this trade and in order to foster sound competition, the allocation of tariff quota C among traditional and non-traditional operators should be adjusted and Article 2 of the abovementioned Regulation should be amended accordingly. The new allocation should correspond more closely to the operations actually carried out by each of the two categories of operators over the last three years.(3) The Annex to Regulation (EC) No 896/2001 lists the authorities competent in the Member States to issue licences for importing bananas from third countries. Following notifications from several Member States, that Annex should be amended.(4) This Regulation must enter into force immediately in view of the time limits laid down in Regulation (EC) No 896/2001.(5) The Management Committee for Bananas has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 896/2001 is hereby amended as follows:1. Article 2 is replaced by the following: "Article 21. Tariff quotas A and B as provided for in Article 18(1)(a) and (b) of Regulation (EEC) No 404/93 shall be made available as follows:(a) 83 % to traditional operators A/B as defined in Article 3(2) of this Regulation;(b) 17 % to non-traditional operators A/B as defined in Article 6 of this Regulation.2. Tariff quota C as provided for in Article 18(1)(c) of Regulation (EEC) No 404/93 shall be made available as follows:(a) 89 % to traditional operators C as defined in Article 3(3) of this Regulation;(b) 11 % to non-traditional operators C as defined in Article 6 of this Regulation."2. The Annex is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 315, 1.12.2001, p. 46.ANNEX"ANNEXThe authorities of the Member States competent for compiling the lists of operators and of quantities marketed are as follows:- BELGIUMBureau d'intervention et de restitution belge/Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves, 82/Trierstraat 82 B - 1040 Bruxelles/Brussel- DENMARKMinisteriet for FÃ ¸devarer, Landbrug og Fiskeri Direktoratet for FÃ ¸devare Erhverv; EksportstÃ ¸ttekontoret Kampmannsgade 3 DK - 1780 KÃ ¸benhavn V- GERMANYBundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Referat 322 Adickesallee, 40 D - 60322 Frankfurt am Main- GREECEOPEKEPE (ex-GEDIDAGEP) DirecciÃ ³n de Frutas y Hortalizas, Vino y Productos Industriales 241 Acharnon GR - 10446 Atenas- SPAINMinisterio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid- FRANCEOffice de dÃ ©veloppement de l'Ã ©conomie agricole des dÃ ©partements d'outre-mer (ODEADOM) 31, Quai de Grenelle F - 75738 Paris Cedex 15- IRELANDDepartment of Agriculture and Rural Development Horticulture Division Agriculture House (7W)Kildare StreetDublin 2 Ireland- ITALYUntil 15 July 2001: Ministero del Commercio con l'Estero DG Politica Commerciale e Gestione Regime Scambi - Div. II Viale Boston, 25 I - 00144 RomaFrom 16 July 2001: Ministero delle AttivitÃ Produttive DG Politica Commerciale e Gestione Regime Scambi - Div. II Viale Boston, 25 I - 00144 Roma- LUXEMBOURGMinistÃ ¨re de l'agriculture/Administration des services techniques de l'agriculture Service de l'horticulture 16, Route d'Esch BoÃ ®te postale 1904 L - 1014 Luxembourg- NETHERLANDSProduktschap Tuinbouw Louis Pasteurlaan 6 Postbus 280 2700 AG Zoetermeer The Netherlands- AUSTRIABundesministerium fÃ ¼r Land- und Forstwirtschaft, Umwelt und Wasserwirtschaft Abteilung III 10 - Obst, GemÃ ¼se, Sonderkulturen Stubenring 1 A - 1012 Wien- PORTUGALUntil 31 December 2001: MinistÃ ©rio da Economia DirecÃ §Ã £o-Geral das RelaÃ §Ã µes EconÃ ³micas InternacionaisDirecÃ §Ã £o de ServiÃ §os de Licenciamento do ComÃ ©rcio ExternoAvenida da RepÃ ºblica, 79 P - 1069 059 LisboaFrom 1 January 2002: MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o ConsumoDirecÃ §Ã £o de ServiÃ §os de LicenciamentoRua Terreiro do Trigo - EdifÃ ­cio da AlfÃ ¢ndega P - 1149 060 Lisboa- FINLANDRegistration of operators Maa- ja MetsÃ ¤talousministeriÃ ¶ Hallituskatu 3a, Helsinki PL 30 FIN - 00023 ValtioneuvostoLicences issued by Tullihallitus Erottajankatu 2 PL 512 FIN - 00101 Helsinki- SWEDENJordbruksverket Vallgatan 8-10 S - 551 82 JÃ ¶nkÃ ¶ping- UNITED KINGDOMUntil 15 October 2001: Intervention Board External Trade Division Lancaster HouseHampshire CourtNewcastle upon Tyne, NE99 1AW United KingdomFrom 16 October 2001: Rural Payments Agency External Trade Division Lancaster HouseHampshire CourtNewcastle upon Tyne, NE99 1AW United Kingdom"